DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-6 and 8-13 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 01/20/2022 (related to the 103 Rejection) have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action. Rejection based on a newly cited reference(s) follows.
Applicant's arguments filed on 01/20/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 12-17, Claims 1 and 8 have been amended to not simply organize human activities to manage human interactions. Namely, the invention described in the amended claims 1 and 8 controls the execution of the decision support related program with the included hardware resources. The control includes controlling the execution of a program for generating and managing data for a specific purpose transmitted and received as well as controlling the transmission and reception of data.
Examiner respectfully disagrees with Applicant. Feature 1 is merely selecting cost items that are going to be evaluated by a participant group based on a collective 
These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The main functions recited in claim 1 are: collecting data (i.e. consent or non-consent information and scores for maintaining of cost input items), analyzing the data (e.g. generate a collective decision), and displaying certain results of the collection and analysis (i.e. send collective decision to managers). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Further, the additional elements of “computers” and “terminals” are merely used for receiving and transmitting consent or non-consent information between managers, participants, and experts. Those are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for a decision support related to business execution with respect to a proposed issue related to business execution provided, the system comprising: a management to perform: selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the management selects basic items that have obtained agreement or points equal to or greater than a set value provided by a management participant group as cost input items, and wherein the participant gives consent for cost input and scores for each item based on various item information, consent to cost input for each item, and scoring criteria information provided by the management, receiving decision information on a decision to maintain the cost input items, wherein the decision to maintain the cost input items is performed by a support participant group based on the support group's expertise on the cost input items provided, and wherein the support participant gives consent or non-consent information and scores for maintaining of cost input items based on consent to maintain of cost input items and scoring criteria information; receiving budget allocation information for each cost input item that has been decided to maintain, wherein a decision on budget allocation for each item of cost input is performed at the request of the management, and collects opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of budget allocation decision for each item of cost input; receiving business executor selection information for the items required by the business executor in the cost input item, wherein a decision on business executor selection for each item of cost input is performed at the request of the management, and collects the opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of the business executor selection decision for each item of cost input; and managing information on business execution proceeding based on the cost input items information, the budget allocation information for the cost input items and the business executor information for each item. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: a management computer; a support computer; a processor; a memory; a management participant terminal; a support participant terminal; a participant terminal.
The management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The processor is merely used to execute the computer program instructions (Page 8). The memory is merely used to store a computer program for decision support of the present invention (Page 8). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. These computers and terminals are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they are just used to receive and transmit information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of performing a decision on the issue based on the opinions of participants. The specification shows that the management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The processor is merely used to execute the computer program instructions (Page 8). The memory is merely used to store a computer program for decision support of the present invention (Page 8). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Further, the computers and terminals are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.

Independent Claim 8
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 8 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 8 recites: A decision support method comprising: selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the management selects basic items that have obtained agreement or points equal to or greater than a set value provided by a management participant group as cost input items, and wherein the participant gives consent for cost input and scores for each item based on various item information, consent to cost input for each item, and scoring criteria information provided by the management, receiving decision information on a decision to maintain the cost input items, wherein the decision to maintain the cost input items is performed by a support participant group based on the support group's expertise on the cost input items provided, and wherein the support participant gives consent or non-consent information and scores for maintaining of cost input items based on consent to maintain of cost input items and scoring criteria information; receiving budget allocation information for each cost input item that has been decided to maintain, wherein a decision on budget allocation for each item of cost input is performed at the request of the management, and collects opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of budget allocation decision for each item of cost input; receiving business executor selection information for the items required by the business executor in the cost input item, wherein a decision on business executor selection for each item of cost input is performed at the request of the management, and collects the opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of the business executor selection decision for each item of cost input; and managing information on business execution proceeding based on the cost input items information, the budget allocation information for the cost input items and the business executor information for each item. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing interactions between people. Performing a decision based on the opinions of experts and participants is a form of managing interactions between people because it allows the method to use the expert opinions to reach a decision. If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 8 includes additional elements: a management computer; a support computer; a management participant terminal; a support participant terminal; a participant terminal.
The management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer components are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. These computers and terminals are considered “field of use” (MPEP 2106.05h) at Step 2A, Prong 2; as they are just used to receive and transmit information and does not improve the technology. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of performing a decision on the issue based on the opinions of participants. The specification shows that the management computer is merely used to: provide a proposed issue information related to a business execution to the support computer; and receive the decision on the issue (Page 5). The support computer is merely used to: provide expert opinions and a reference information for consent and non-consent opinion and scoring on the expert opinions; and receive opinions of participants including consent and non-consent opinion and scores given (Page 5). The management participant terminal is merely used to suggest business items and provide opinions related to business execution to the management computer (Page 9). The support participant terminal is merely used to provide necessary opinions for decision on each item related to business execution based on opinions and expert knowledge on each item related to business execution received from the support group (Page 10). The participant terminal is merely used to: receive the expert opinions; and provide opinions of the participants (Page 5). Further, the computers and terminals are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 2-6 and 8-13 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: how the consent or disagreement information is determined based on established rules; how the consent or disagreement information is provided to a support group for further advise; how the consent or disagreement information is provided to a management group for a final decision; predetermined profits to those who participated in the decision of the issue or items. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing interactions between people. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0352048 A1), in view of Yang et al. (US 2021/0049306 A1).
Regarding claim 1 (Currently Amended), Richardson et al. discloses a system for decision support related to business execution with respect to a proposed issue related to business execution provided (Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization; deciding on public policy issues); public mediations and arbitrations; strata council decisions; board governance; shareholder meetings; collective decision-making by employees or union members (e.g. determining a resolution to a labour dispute); soliciting feedback for product development, trading, and market testing purposes; coordinating a group vacation; contests; granting processes; strategic planning; contract negotiation; treaty negotiation; event planning, and the like; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization), the system comprising: 
a management computer including at least one processor and a memory coupled to the processor that causes the system to perform (Figure1 and related text in Paragraph 0042, As shown in FIG.1 such users may include survey administrators 103 and survey participants 105A, 105B (individually and collectively, 105); Figure 1 and related text in Paragraph 0049, In the illustrated embodiment of FIG.1, collective outcome generator 104 has a processor 112 which is operable to call software routines 114 stored in program memory 116 accessible to processor 112): 
selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, … (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), and wherein the participant terminal gives consent for cost input and scores for each item based on various item information, consent to cost input for each item, and scoring criteria information provided by the management computer (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), receiving decision information on a decision to maintain the cost input items from a support computer, wherein the decision to maintain the cost input items is performed by a support participant group through a support participant terminal based on the support group's expertise on the cost input items provided from the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as the support participant group), and wherein the support participant terminal gives consent or non-consent information and scores for maintaining of cost input items based on consent to maintain of cost input items and scoring criteria information provided by the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as the support participant group); 
receiving budget allocation information for each cost input item that has been decided to maintain from the support computer, wherein a decision on budget allocation for each item of cost input is performed by the support computer at the request of the management computer, and wherein the support computer collects opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of budget allocation decision for each item of cost input (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization); 
receiving business executor selection information for the items required by the business executor in the cost input item from the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0064, Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner interprets “determining the particular combination of options that achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed” as “selection information for the items”), wherein a decision on business executor selection for each item of cost input is performed by the support computer at the request of the management computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; see Figure 1 and related text in Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108; Paragraph 0060, The following is a non-limiting example of how a survey and collective decision-making system as described herein may be used. Consider the case where a company wishes to determine an employee compensation package for its employees. The company may wish to survey its employees (and/or management or other interested persons) to determine what to put into its compensation package), and wherein the support computer collects the opinions of the support participants based on the supporter group's expert opinions and expert opinions (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the trusted network of advisors as expert opinions), and generates the result of the business executor selection decision for each item of cost input (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0064, Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner interprets “determining the particular combination of options that achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed” as “selection decision for each item”); 
and managing information on business execution proceeding based on the cost input items information, the budget allocation information for the cost input items and the business executor information for each item (Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed. Accordingly, this combination of options may be selected as the collective outcome for the survey, and presented to the company for consideration as the compensation package which would tend to have the most support from the group and face the least resistance due to dissonance or inequity in support levels. In some cases, more than one potential outcome may be shortlisted based on the rankings by the collective influent function and presented to the decision-maker as candidates for the final collective outcome; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item - as claimed.
Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group. 
However, Yang et al. discloses selecting … items that require … input from among various items included in the proposed issue related to business execution, wherein the management computer selects basic items that have obtained agreement or points equal to or greater than a set value provided by a management participant group through a management participant terminal as cost input items (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 8 (Currently Amended), Richardson et al. discloses a decision support method comprising (Abstract, Machine-implemented methods and computer systems are disclosed for determining a collective outcome for a survey from a plurality of potential outcomes; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization; deciding on public policy issues); public mediations and arbitrations; strata council decisions; board governance; shareholder meetings; collective decision-making by employees or union members (e.g. determining a resolution to a labour dispute); soliciting feedback for product development, trading, and market testing purposes; coordinating a group vacation; contests; granting processes; strategic planning; contract negotiation; treaty negotiation; event planning, and the like; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization): 
a management computer including at least one processor and a memory coupled to the processor that causes the system to perform (Figure1 and related text in Paragraph 0042, As shown in FIG.1 such users may include survey administrators 103 and survey participants 105A, 105B (individually and collectively, 105); Figure 1 and related text in Paragraph 0049, In the illustrated embodiment of FIG.1, collective outcome generator 104 has a processor 112 which is operable to call software routines 114 stored in program memory 116 accessible to processor 112): 
selecting, by a management computer, cost input items that require cost input from among various items included in the proposed issue related to business execution, … (Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem. In particular embodiments, the list of possible responses is organized in the form of issues 125 (categories) and corresponding options 126 for each issue 125. Survey administrator 103 may also define constraints 127 for the available options or outcomes (e.g. logical constraints or cost constraints). The defined issues 125, options 126 and constraints 127 for the survey may be stored in a survey definitions database 128 that is stored on survey conductor 102 as illustrated in FIG. 1 or otherwise accessible to survey conductor 102; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), and wherein the participant terminal gives consent for cost input and scores for each item based on various item information, consent to cost input for each item, and scoring criteria information provided by the management computer (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that when the collective decision-making is applied in deciding on a budget for an organization, the options defined by the administrative survey interface are the cost input items), receiving, by the management computer, decision information on a decision to maintain the cost input items from a support computer, wherein the decision to maintain the cost input items is performed by a support participant group through a support participant terminal based on the support group's expertise on the cost input items provided from the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as the support participant group), and wherein the support participant terminal gives consent or non-consent information and scores for maintaining of cost input items based on consent to maintain of cost input items and scoring criteria information provided by the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the advisors as the support participant group); 
receiving, by the management computer, budget allocation information for each cost input item that has been decided to maintain from the support computer, wherein a decision on budget allocation for each item of cost input is performed by the support computer at the request of the management computer, and wherein the support computer collects opinions of the support participants based on the supporter group's expert opinions and expert opinions, and generates the result of budget allocation decision for each item of cost input (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization); 
receiving, by the management computer, business executor selection information for the items required by the business executor in the cost input item from the support computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0064, Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner interprets “determining the particular combination of options that achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed” as “selection information for the items”), wherein a decision on business executor selection for each item of cost input is performed by the support computer at the request of the management computer (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; see Figure 1 and related text in Paragraph 0044, Once survey administrator 103 has logged into the system, he may use the administrative survey interface 106 to define a query or problem to be solved. He may also use the interface 106 to define a list of possible responses to the query or problem; Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108; Paragraph 0060, The following is a non-limiting example of how a survey and collective decision-making system as described herein may be used. Consider the case where a company wishes to determine an employee compensation package for its employees. The company may wish to survey its employees (and/or management or other interested persons) to determine what to put into its compensation package), and wherein the support computer collects the opinions of the support participants based on the supporter group's expert opinions and expert opinions (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Examiner interprets the trusted network of advisors as expert opinions), and generates the result of the business executor selection decision for each item of cost input (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response; Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230; Paragraph 0064, Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner interprets “determining the particular combination of options that achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed” as “selection decision for each item”); 
and managing, by the management computer, information on business execution proceeding based on the cost input items information, the budget allocation information for the cost input items and the business executor information for each item (Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed. Accordingly, this combination of options may be selected as the collective outcome for the survey, and presented to the company for consideration as the compensation package which would tend to have the most support from the group and face the least resistance due to dissonance or inequity in support levels. In some cases, more than one potential outcome may be shortlisted based on the rankings by the collective influent function and presented to the decision-maker as candidates for the final collective outcome; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.; Examiner notes that the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed can be applied in deciding on a budget for an organization).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item - as claimed.
Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group. 
However, Yang et al. discloses selecting … items that require … input from among various items included in the proposed issue related to business execution, wherein the management computer selects basic items that have obtained agreement or points equal to or greater than a set value provided by a management participant group through a management participant terminal as cost input items (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 2 and 9 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. discloses selecting cost input items that require cost input from among various items included in the proposed issue related to business execution, wherein the selection is defined by a survey administrator (Paragraph 0044). Further, Richardson et al. discloses that the company may wish to survey managers (Paragraph 0060). Although Richardson et al. discloses all the limitations above, Richardson et al. does not specifically disclose wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a management participant group.
However, Yang et al. discloses wherein the selection of the … input items causes the at least one processor to: request opinions by providing information on various items included in business execution, consent or disagreement on their … input, and score criteria to be given, to the management participant terminal of the management participant group without background knowledge; collect the number of consent numbers or score information for … input for the various items input by the management participant terminal; and select the item for obtaining the consent number or score higher than the set value as the … input item according to established rules (Paragraph 0004, It is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group” and “the required score” as “the set value”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the decision support method for items related to a cost input of business execution, wherein the selection of the cost items that require cost input from among various items included in the proposed issue related to business execution is obtained from a survey administrator of the invention of Richardson et al. to further incorporate wherein the selection is obtained from a management participant group of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claims 3 and 10 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the decision information on the decision to maintain the cost input items causes the at least one processor to: provide information on the cost input items to the support computer (Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions); 
	request a decision on whether to keep the cost input items as it is (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
and receive decision information on whether to maintain the cost input items performed by the support computer (Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions), wherein the decision information on whether to maintain the cost input items causes the support computer to: 
provide information on the cost input item to a supporter terminal of a supporter group of related experts to request an expert opinion on maintenance of the selected cost input item (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response):
receive opinions in consent of and disagreement maintenance of the cost input items transmitted from the supporter terminal and detailed knowledge data related thereto (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230); 
request opinions by providing opinions about the maintenance of cost input items and detailed knowledge data along with consent or disagreement information to the support participant terminal of the support participant group (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive the consent or disagreement information on maintenance of the cost input items of the support participants transmitted from the support participant terminal; and decide about maintenance of cost input items based on the consent or disagreement information (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item - as claimed.
Regarding claims 4 and 11 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the budget allocation for each item of the above cost input items causes the at least one processor to: provide the budget allocation information for the cost input items to the support computer, request a decision on budget allocation for each item of the cost input item (Paragraph 0051, In particular embodiments of a survey conducting and collective decision-making system, social networking platform 234 provides the means for users 105 to communicate information with one another in order to accomplish various objectives of the system such as assisting one another to make decisions as to the responses and generating rankings and influent functions; Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
and receive the budget allocation for the cost input items performed by the support computer, wherein the budget allocation for the cost input items causes the support computer to: provide information on budget allocation for each item of the cost input item to a supporter terminal of a supporter group of related experts and requesting an expert opinion on budget allocation for each item (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive opinions in consent of and disagreement opinions and detailed knowledge data on budget allocation for each item of the cost input items transmitted from the supporter terminal (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
request opinions by providing opinions on the consent and disagreement opinions on the budget allocation for each item of cost input and detailed knowledge data on this to the support participant terminal of the support participant group together with information on consent or disagreement (Paragraph 0052, The use of a social networking platform 234 in FIG. 2's system 200 may provide a number of advantages directed toward facilitating informed and collective decision-making by, for example, allowing users 105 to share their responses, rankings or influent functions or comments related thereto with other users 105, and providing a user 105 with the recommendations of other users 105 (which may be particularly helpful when voting/ranking by value or by trusted advisor). A user 105 may also use the social networking site to add other users 105 to his trusted network of advisors to help him decide on a response); 
receive information on the consent or disagreement on budget allocation for each item of each item of the cost input of the support participants transmitted from the terminal of the support participant, and decide about budget allocation for each items of cost input items based on the consent or disagreement information (Paragraph 0053, FIG. 2's system 200 also includes a survey results analyzer 232. Survey results analyzer 232 can be considered to implement the functions of collective outcome generator 104 of FIG. 1's system 100 (including for example methods for calculating satisfaction scores, dissonance scores and a collective influent function). In the illustrated embodiment of FIG. 2, survey results analyzer 232 includes a collective outcome generator engine 248, a database 250 for storing the computational results generated by engine 248, and a client application programming interface (API) 244 and bindings 246 for enabling communication of data and instructions between the survey results analyzer 232 and the survey platform 230).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the collective decision-making to determine which particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed of Richardson et al. with determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.) of Richardson et al. because Richardson et al. teaches that the collective decision-making system is useful for deciding on a budget (Paragraph 0066). Further, Richardson et al. discloses that there are a finite number identified and predictable useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts and each of a finite number of identified, predictable solutions for applying a collective decision-making system has a reasonable expectation of success. Therefore, it would be obvious to try deciding on a budget allocation decision by receiving cost input for each item - as claimed.
Regarding claims 5 and 12 (Currently Amended), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Richardson et al. further discloses wherein the selection of the necessary business executor among the cost input items causes the at least processor to: receive information of at least one business executor suitable for business execution of cost input items provided by general participants or the general public as a proposal; provide the business executors information, whether or not to agree or disagree with the selection of the business executor (Paragraph 0045, Once the survey has been defined by survey administrator 103, the query and the possible responses are presented by the survey conductor 102 to each of the survey participants 105 by way of participant survey interface 108. Survey participants 105 are asked to indicate how they would prefer the query or problem to be solved. Where the possible responses are organized by issues 125 and options 126, survey participant 105 may be asked to submit a ranking 125A for each issue 125 and a ranking 126A for each option 126; Paragraph 0047, The responses that are provided by survey participants 105 through participant survey interface 108 may be submitted by survey conductor 102 to collective outcome generator 104 for processing; Paragraph 0064, The collective outcome generator 104 gathers all of the influent functions developed by the survey participants and determines a collective influent function. Determination of the collective influent function may take into account the calculated satisfaction scores, dissonance scores and/or other factors. The collective influent function may be used to rank each potential outcome. In the employee compensation package scenario discussed above, the collective influent function might determine that within the constraints given (e.g. cost), an employee compensation package having a particular combination of options achieves the best balance between maximizing satisfaction levels and minimizing dissonance levels for the group surveyed; Paragraph 0066, It can be appreciated that a survey and collective decision-making system as described herein may have useful and practical applications in determining a collective outcome based on input from a group of participants in a variety of different decision-making contexts. By way of non-limiting example, in addition to the employee compensation package scenario discussed above, applications of the system include: public (or non-public) consultations (e.g. determining the features of a new community centre or school; deciding on a platform for a political party; deciding on a budget for a government, charity or other organization, etc.), ...
	Although Richardson et al. discloses a collective influent function, wherein the collective influent function is provided to an administrator (Figure1), Richardson et al. does not specifically disclose wherein the collective influent function is provided to a management participant group to further agree or disagree with the selection.
	However, Yang et al. discloses to provide the business executors information, whether or not to agree or disagree with the selection of the business executor, and the set scoring criteria to the management participant terminals without background knowledge to collect the opinions of the management participant group; and collect opinions transmitted from the management participant terminals, and select the business executor with a highest number of agreements regarding the selection of the business executor for the cost input item and the business executor with a highest average score, respectively (Paragraph 0004, Therefore, it is desirable to have a reliable, transparent, and efficient system for facilitating the achievement of consensus among multiple participating entities and for recording the results and details of the consensus processes; Paragraph 0061, In some embodiments, an online platform creates blockchain-based objects that correspond to projects that require consensus of various participating entities; Paragraph 0112, In some embodiments, the request for creating the consensus template may further comprise one or more criteria for determining achievement consensus. The criteria may comprise, for example, a number of participating entities required for achievement of consensus, an aggregated weight of the participating entities required for achievement of consensus, a required score that is calculated based on the participating entities that approve the consensus object and their respective weights in the hierarchical structure associated with the consensus template. The consensus service 310 may obtain the one or more criteria for determining achievement of consensus from the request for creating the consensus template and storing the one or more criteria; see Parent Application WO 2020/035094 A2, filed on 19/Nov/2019, Paragraphs 0003, 0060, and 0111; Examiner interprets “the participating entities” as “the management participant group”).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the c Richardson et al. and Yang et al., wherein the collective decision is provided to a survey administrator of the invention of Richardson et al. to further incorporate wherein the collective influent function is provided to a management participant group to further agree or disagree with the selection of the invention of Yang et al. because doing so would allow multiple entities/individuals to reach consensus regarding various facts about a project (see Yang et al., Paragraph 0003). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2017/0352048 A1), in view of Yang et al. (US 2021/0049306 A1), in further view of Capel (US 2009/0157427 A1).
Regarding claims 6 and 13 (Original), which are dependent of claims 1 and 8, the combination of Richardson et al. and Yang et al. discloses all the limitations in claims 1 and 8. Although Richardson et al. discloses a system for a decision support related to a business execution (Paragraph 0066), the combination of Richardson et al. and Yang et al. does not specifically disclose providing predetermined profits to those who participated in the decision of the issue or items.
	However, Capel discloses providing predetermined profits to those who participated in the decision of the issue or items (Paragraph 0003, Financial incentives for physicians to control costs creates conflicts of interest that may compromise the interest of patients. For example, discussions of specific treatment options may be forbidden by a health management organization if the treatment option is not covered by insurance. Additionally, a considerable amount of health care is performed in institutions with varying degrees of safety and competency, further impacting the patient's ability to assess the quality of health care they are receiving; Paragraph 0005, Increased complexities in the diagnosis and treatment of disease are the natural consequence of inevitable and ongoing scientific progression. This includes genomic medicine (personalized medicine). The transfer of this derived and evolving clinical/scientific information necessary for the ideal decision making is dependent on patient-physician communications. For reasons outlined above, the communications are often incomplete and decisions are often made with insufficient information; Paragraph 0030, As discussed herein, it is understood that reference to financial independence is limited to those persons or entities that stand to gain a direct financial benefit from the course of treatment of the patient. This includes, for example, officers, directors, and/or employees that influence the day-to-day operations of a specific entity. For example, a pharmaceutical company may gain a direct financial benefit from a particular course of chemotherapy which a patient may undergo as the patient and/or the patient's insurance company would pay for the chemotherapy. Treating physicians often have long-lasting professional relationships with pharmaceutical companies, receive compensation for promoting certain pharmaceutical products, and/or receive excessive amounts of free samples of pharmaceutical products in return for an endorsement of a particular pharmaceutical product. In like manner, a treating physician, hospital, rehabilitation center, etc. all stand to gain a direct financial benefit from a particular course of treatment of a patient. Similarly, a patient's insurance company is incentivized to pay only for those treatments which it deems to be reasonable under the circumstances in an effort to maximize company profits. For example, a treating physician that considers two procedures to be equivalent would likely recommend a procedure that he may be most qualified to conduct. While the treating physician may do so with only the best of intentions, he unwarily creates unwanted bias in his own recommendation. Each of these parties therefore stands to gain a direct financial benefit from a particular course of treatment; Examiner interprets the predetermined profits as the compensation received for promoting certain products).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for a decision support related to a business execution of the invention of Richardson et al. to further provide predetermined profits to those who participated in the decision of the issue or items of the invention of Capel because doing so would allow the method to avoid a direct financial benefit from a particular decision (see Capel, Paragraph 0030). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P./           Examiner, Art Unit 3624             
/PATRICIA H MUNSON/           Supervisory Patent Examiner, Art Unit 3624